Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Applicant communication to address foreign priority.
Allowable Subject Matter
2.	Claims 1, 3-6, 8-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 Ganong, the closest art of record, teaches A speech recognition method, comprising: 
starting a part of a microphone array to acquire a first speech signal (0076: at least one microphone remains partially on to monitor the acoustic environment to receive acoustic input when device is operating in low power mode);  
[5performing only an echo cancellation process, among processes of noise reduction, for the first speech signal acquired by the part of the microphone array to obtain a second speech signal;]

76 wake-up; 27/51: voice triggers; 165 –low power mode/secondary processor); 
starting all of the microphone array to acquire a third speech signal, as well as all of the speech wakeup engine and the speech recognition engine in a case that the wakeup word 10is included in the second speech signal (76: when voice response system determines that acoustic input likely includes speech and/or voice command, voice response system may turn on additional microphones); 
performing the processes of noise reduction for the third speech signal acquired by the all of the microphone array (99: noise cancellation processing stage; 117; 161); and 
performing speech recognition for a noise-reduced signal (138: if voice is detected; primary processor is engaged to perform speech processing; 139; 165-166);

but does not specifically teach
performing only an echo cancellation process, among processes of noise reduction, for the first speech signal acquired by the part of the microphone array to obtain a second speech signal; 
starting only a speech wakeup engine, among the speech wakeup engine and a speech recognition engine, to perform wakeup recognition for the second speech signal 
starting all of the microphone array, to acquire a third speech signal, in a case that the wakeup word is included in the second speech signal; 
performing the processes of noise reduction for the third speech signal acquired by the all of the microphone array; and 
performing speech recognition for a noise-reduced signal, wherein the performing the processes of noise reduction for the third speech signal comprises: 
performing the echo cancellation process for the third speech signal to obtain a fourth speech signal; 
performing a sound source location process for the fourth speech signal to obtain an angle of beam forming; 
performing a beam forming process for the fourth speech signal in accordance with the angle of beam forming; 
performing a noise suppression process for a beam-formed signal; 
performing a de-reverberation process for a noise-suppressed signal; and 
performing a nonlinear processing process for a de-reverberated signal.

Gunn, another closely related reference, teaches performing echo cancellation in low power mode (30: echo cancellation).

R, another closely related reference, teaches wherein the performing the processes of noise 15reduction for the third speech signal comprises: 
71: AEC); 
performing a sound source location process [for the fourth speech signal to obtain an angle of beam forming] (0049 beam formers…directional signal reception);  
20performing a beam forming process [for the fourth speech signal] in accordance with the angle of beam forming (0049); 
[performing a noise suppression process for a beam-formed signal;] 
performing a de-reverberation process for a noise-suppressed signal (0072: de-reverberation); and performing a nonlinear processing process for a de-reverberated signal (72).

However the closest art of record does not specifically teach all of the limitations of the amended claims.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657